Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 4, 2021 has been entered. 
	The Examiner faxed to Applicant's representative Robert Netter a potential Examiner's claim amendment to advance prosecution on April 28, 2021; however, no response has been received.
	Claims 1-15, 17 and 23-32 are currently pending. Claims 31-32 have been added by Applicants’ amendment filed on January 4, 2021. No claims were amended or canceled by Applicants’ amendment filed on 1/4/2021. 
Applicant's election without traverse of Group II, claims 9-13, 16 and 17, drawn to lentiviral vectors, in response to the restriction requirement filed on January 31, 2018 was previously acknowledged. Additionally, Applicants’ election of the vector comprising the nucleotide of SEQ ID NO:3 (claim 17) was previously acknowledged.
Claims 1-8, 14 and 15 were previously withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I-IV was previously made FINAL. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.


Remaining  objections/ Rejections in response to Applicants’ arguments or amendments
                                   Claim Rejections - 35 USC § 103	Claims 9 and 12-13 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Leboulch et al., (US Pub 20120009161; of record IDS filed on 7/20/2017) in view of Kohn et al.,  (WO 2014/043131; of record IDS filed on 7/20/2017; Citations are from the National Stage US Pub 2015/0224209.  The National Stage is deemed an English language translation of the PCT) and further in view of Allen et al (US Pub 2012/0039932; of record IDS filed on 7/20/2017), as evidenced by Breda et al (PLoS One (2012) 7(3):e32345, of record IDS filed on 7/20/2017).
Regarding claim 9, Leboulch teaches a  polynucleotide comprising in the 5’ to 3’ direction:
 i) a 5' long terminal repeat (LTR) (para [0082] "the retroviral vector of the invention comprises a left (5') retroviral LTR") and a self-inactivating (SIN) 3' LTR” (para [0084]" In one embodiment, the SIN vector of the invention comprises a deletion in the 3' LTR wherein a portion of the U3 region is replaced with an insulator element"); 
ii) at least one polyadenylation signal; (para [0036] "The viral LTR is divided into three regions called U3, R and U5.... The U5 region ... contains the polyadenylation sequence.")
iii) at least one promoter; (para [0087] “Erythrocyte-specific expression is achieved by using the human β-globin promoter region and locus control region (LCR)”;
iv) a globin gene locus control region (LCR) (para [0082] "the retroviral vector of the invention comprises ... a promoter, or active portion thereof, and a locus control region (LCR), or active portion thereof, operably linked to a gene of interest");
vii) a sequence that is a reverse complement of [i.e. when transcribed, produces mRNA] a sequence encoding modified human beta-globin comprising a betaT87Q mutation (B-globin M) (para [0008] "the human beta-globin gene ... is a mutated human beta-globin gene ... the mutated human beta-globin gene encodes a threonine to glutamine mutation at codon 87 (betaA-T87Q)", wherein the sequence encoding the B- globin M comprises a first intron (intron 1) between exon 1 and exon 2, and a second intron (intron 2) between exon 2 and exon 3 of said B-globin M sequence (Fig. 1C of Leboulch illustrates human beta globin gene in said vector, exons I-III, and a triangle in exon 2 indicating a deletion). 

    PNG
    media_image1.png
    249
    577
    media_image1.png
    Greyscale

In relation to the recitation of “wherein intron 2 comprises a sequence encoding the full-length” of the adult human B-globinM intron 2 sequence”, in non-preferred embodiments Leboulch states, “Suitable β-globin genes for use in the present invention include wild-type and variant genes. In one embodiment, the β-globin gene is human βA-globin gene….. In other embodiments, the human β-globin gene is the human βA-globin gene encoding a threonine to A -T87Q).” (paragraph [0089] of the published application).  Likewise, paragraph [0008] of Leboulch states, “In another embodiment, the human β-globin gene is the wild type human β-globin gene or human βA-globin gene. In another embodiment, the human β-globin gene comprises one or more deletions of intron sequences or is a mutated human β-globin gene encoding at least one antisickling amino acid residue.” Accordingly, Leboulch’ s teachings provide support for: the wild type human β-globin gene, the human βA-globin gene, the human β-globin gene comprising one or more deletions of intron sequences and the mutated human β-globin gene encoding at least one antisickling amino acid residue. It is biologically axiomatic that wild type human beta globin gene comprises a DNA sequence which comprises the full-length of the human beta-globinM intron 2 sequence, absent evidence to the contrary.
The practitioner in the art would readily understand how to generate a lentiviral vector for inducing expression of human beta-globin in erythrocytes and/or erythrocyte progenitor cells comprising the full length sequence of the human beta-globinM intron 2 in a wild type human β-globin gene rather than the human β-globin gene comprising one or more deletions of intron sequences including a deletion of intron 2. 

    PNG
    media_image2.png
    105
    218
    media_image2.png
    Greyscale
Furthermore, Leboulch discloses SIN vectors comprising a 399 deletion  in the right LTR U3 region, which has been replaced by a doublet insulator (Figures 7, 8) or a 42bp insulator (Figures 10 and 11)(paragraphs [0019]-[0023]; [0084]). FIG. 13b shows a detailed schematic of  the modification, wherein the U3 region of the LTR is replaced with a cHS4 insulator and the U5 region is replaced with an ideal polyA sequence (para. [0026]).


However, before the effective filing date of the claimed invention, Kohn et al .,  teaches said polynucleotide (vector) (abstract "a recombinant lentiviral vector is provided comprising an expression cassette comprising ... human beta globin gene ... comprising ...Thr87Gln ...the vector additionally contains one or more insulator elements. The vectors are useful in gene therapy”), para [0111] "suitable insulators may be used including ... the ankyrin gene insulator";  para [0109] "insulators in the vectors described herein offer various potential benefits including, inter alia: 1) Shielding of the vector from positional effect variegation of expression by flanking chromosomes ... and 2) Shielding flanking chromosomes from insertional trans-activation of gene expression by the vector", para [0115] "LVs described herein may comprise any of a variety of posttranscriptional regulatory elements (PREs) whose presence within a transcript increases expression of the heterologous nucleic acid", para [0117] "Some examples are .... and the woodchuck hepatitis virus (WPRE).... WPRE is typically preferred as it contains an additional cis-acting element").
Leboulch and Kohn do not expressly teach that the WPRE is configured such that it does not integrate into a target genome. Note that the Specification as filed discloses in para [0037]” The original purpose of the WPRE was to increase the titer of the lentivirus as it had been previously shown to have that effect, … It is considered safer to limit as much as possible the amount of viral sequences that are integrated in the genome of patient cells. For this reason, we moved this sequence in the vector to the non-integrating region…  This preserves the WPRE's ability to produce high titers of viral particles but excludes the WPRE from the genome of patient cells.. …we removed the WPRE from the integrating portion (before the 3'LTR) and 
Allen teaches retrovirus vectors having WPRE that do not integrate into the target genome (para [0029] "To reduce the chance of insertional mutagenesis ... other embodiments utilize nonintegrating lentiviral vector particles, which do not integrate into the target cell genome", para [0177] "non-integrating lentiviral vectors were constructed. ...[see] FIG. 5A"). 
It would have been obvious to one of ordinary skill in the art to include an ankyrin insulator and WPRE in the right LTR U3 region of the lentiviral construct of Leboulch as explicitly taught by Kohn, such as in a non-integrating vector as disclosed by Allen with a reasonable expectation of success, particularly because the elements improve expression and shield the vector from transcriptional effects, as taught by Kohn et al., and a vector configured not to integrate into the target cell prevents insertional mutagenesis, which could lead to transformation and a cancer, for example.
Regarding claim 12, Leboulch teaches host cells including CD34+, para[0099]” Human DCs may also be generated by obtaining CD34α+ human hematopoietic progenitors and using an in vitro culture method as described elsewhere”, wherein erythroid precursors and CD34+ cells isolated from patients affected by b-thalassemia and SCD are therapeutically used to synthesize adult hemoglobin and treat hemoglobinopathies, as evidenced by the teachings of Breda. 
Regarding claim 13, Leboulch teaches lentiviral vectors present in viral particles, para [0016] “the lentiviral vector particles are produced by a cell line that contains one or more plasmid vectors and/or integrated elements that together encode the components necessary to generate functional vector particles”. 

Response to Applicants’ Arguments as they apply to rejection of claims 9 and  12-13 under 35 USC § 103
	At pages 9-15 of the remarks filed on 1/4/2021, Applicants essentially argue that: 1) “At paragraph [0141], Leboulch et al. state that "in order to test the therapeutic efficacy of a lentiviral vector for the treatment of other hemoglobinpathies, the lentiviral vector containing wild-type human β globin gene was injected into the bone marrow of THAL mice, a murine model used for studying β thalassemia" (emphasis added).” 2) “Leboulch et al. further state: "The lentiviral globin gene vector used in the experiments is schematically shown in FIG. 14A. This vector is based on the design previously described in detail above and proven successful for the correction of sickle cell disease, except that it now incorporates the wild-type human β globin gene." (emphasis added, paragraph [0142])”, 3) “A review of Figure 14A of Leboulch et al. shows that
the wild-type human β globin gene of Leboulch et al. has an intron 2 that is partially deleted, as evidenced by the triangle.” 4) “This conclusion is also supported by Leboulch et al. at paragraph [0144] which states: "As shown in FIG. 14A, the vector contains ... the 372-bp IVS2 deletion (indicated by the triangle) " (emphasis added)” 5) “it is clear that Leboulch et al. teach a vector which comprises a wildtype human β globin gene. However, as directly taught by Leboulch et al., the wild-type human β globin gene comprises a 372-bp deletion within intron 2 (see Fig. 14A and paragraphs [0027], [0142], and [0144]). Thus, the Examiner's assertion that it is axiomatic that the wild-type human β globin gene must contain a full-length intron 2 is incorrect and in direct conflict with the clear teachings of Leboulch et al. When referencing a "wild-type" human β globin gene, Leboulch et al. is only referring to the sequence of the amino acid encoding sequence or exons. No other conclusion can be drawn as the wild-type human β globin gene of Leboulch et al. comprises a significant deletion of intron 2.” 6) “ the first named showed significant and unexpected improvement, as demonstrated by the results depicted in Figure 12.” 10) “claim 9 recites that the vector comprises a Woodchuck Post-Regulatory Element (WPRE) which is 3' to the self-inactivating 3' LTR comprising
an ankyrin insulator element (Ank).” and 11) “At paragraph [0074], Allen et al. state that
WPRE may used to "enhance expression of the gene of interest." Notably, at paragraph [0087], Allen et al. describe a vector wherein the WPRE is adjacent to the gene of interest and in between the HIV 5' and 3' LTR. Moreover, Allen et al. depict a vector in Figure 5A wherein the WPRE is adjacent to the gene of interest (antigen) and in between the 5' and 3' LTRs. In complete contrast, the instant claims require a WPRE which is 3' to the self-inactivating 3' LTR. Applicants’ arguments have been respectfully considered but have not been found persuasive.
	Regarding 1), 2), 3), 4), 5), 6)  and 7), the examiner disagrees with Applicant’s contention that the wild-type human β globin gene cited in paragraph [0141] corresponds to the retroviral vectors illustrated in Fig. 14A comprising the 372 bp IVS2 deletion (indicated by the triangle). It is clear from the disclosure of Leboulch that the structure of the wild type human β-A-globin gene, (iii) the human β-globin gene comprising one or more deletions of intron sequences and (iv) the mutated human β-globin gene encoding at least one antisickling amino acid residue. (para [0008] “In another embodiment, the human β globin gene is the wild type human β globin gene or human βA-globin gene. In another embodiment, the human β globin gene comprises one or more deletions of intron sequences or is a mutated human β globin gene encoding at least one antisickling amino acid residue.”; and at para [0089]’ “Suitable β globin genes for use in the present invention include wild-type and variant genes. In one embodiment, the β globin gene is human βA-globin gene. Variant β globin genes include those genes which contain additions/deletions and mutant versions of the gene which have altered characteristics, including improved antisickling properties. In one embodiment, the β globin gene comprises one or more deletions of intron sequences. In another embodiment, the β globin is a mutant human β globin gene encoding at least one antisickling amino acid…. In other embodiments, the human  β globin gene is the human . βA-globin gene encoding a threonine to glutamine mutation at codon 87 (.beta..sup.A-T87Q).”). Therefore, it is the examiner’s position that the human β globin gene of Leboulch which is the wild type human β-globin gene comprises the full length intron 2. This is supported at least by Leboulch’ disclosure at paragraphs [0008] and [0089]. There is no requirement that the prior art actually reduce to practice any single embodiment.  Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of all of the vectors of Leboulch et al. employ a partially deleted intron 2 - even when Leboulch et al. state they are using a "wild-type human β globin gene." is not correct. 
	Regarding 8) , 9) and 10), as applicant concedes, unexpected increase in HbA is observed only in patients with not no globin synthesis, e.g, β0/0 patient cells,  resulting from administration of the lentiviral vector designated ALS-10 comprising the following structure:

    PNG
    media_image3.png
    69
    719
    media_image3.png
    Greyscale

Independent claim 9 recites “ the lentiviral vector comprises in the 5' to 3' direction: said 5' long terminal repeat (LTR),…. said self-inactivating 3' LTR comprising said ankyrin
insulator element (Ank), and said Woodchuck Post-Regulatory Element (WPRE).”. Accordingly, independent claim 9 is broadly interpreted as having an Ank and WPRE located within the  3' LTR, 5’ or 3’ the 3' LTR. Claim 9 does not even require the U5 region  of the 3’ LTR to be  replaced with a polyA sequence, as disclosed at  ¶ [0037], of the published application. That is why Applicant’s the ankyrin insulator placed between the promoter and the LCR and the WPRE placed between the LCR and the 3' LTR (paragraph [0069] of the published application)(See prior art by inventors, Breda et al, Plos One, 2012 ; e32345; of record). Furthermore, the ALS-10 construct contains a strong bovine growth hormone polyA tail after the WPRE region. Thus, not only the full length of intron 2 is responsible for the unexpected and statistically significant of the ALS-10 relative to the AnkT9W but also the  WPRE placed 5’ to the 3’ LTR and  5’ to the polyA in the context of the ALS10 construct.
Regarding 11), in contrast to Applicant’ remarks, claim 9 recites “the lentiviral vector comprises in the 5' to 3' direction: … said globin gene locus control region (LCR), said self-inactivating 3' LTR comprising said ankyrin insulator element (Ank), and said Woodchuck Post-Regulatory Element (WPRE).” To the extent that claim 9 recites: 3' LTR comprising said Ank and said WPRE, the location of the Ank and WPRE do not require a particular orientation relative to the 3' LTR. In other words, the Ank can be located 5’, 3’ or within the 3' LTR. Moreover, Claim 9 requires that the WPRE is configured such that the WPRE does not integrate into a target genome which is implicit to the location of WPRE 5’, 3’ or within the 3' LTR. As applicant concedes Allen et al. describes a vector (para. [0087]; Fig. 5A) wherein the WPRE is adjacent to the gene of interest and in between the HIV 5' and 3' LTR, falling within the scope of a WPRE located 5’ of  the 3' LTR as broadly encompassed by claim 9.

    PNG
    media_image4.png
    88
    580
    media_image4.png
    Greyscale

***
Claim 10 remains  rejected under 35 U.S.C. 103(a) as being unpatentable over Leboulch et al., (US Pub 2012/0009161; of record IDS filed on 7/20/2017) in view of Kohn et al.,  (WO 2014/043131; of record IDS filed on 7/20/2017; Citations are from the National Stage U.S. US Pub 2015/0224209.  The National Stage is deemed an English language translation of the PCT) and Allen et al (US Pub 2012/0039932; of record IDS filed on 7/20/2017) as applied to claim 9 above, and further in view of Blobel et al, (US 2018/0051059; effective filing date June, 7, 2012) for the reasons already of record as stated at pages 14-15 of the office action filed on 5/29/2018 and the reasons set forth in the paragraph above.
***
Claim 11 remains  rejected under 35 U.S.C. 103(a) as being unpatentable over Leboulch et al., (US Pub 2012/0009161; of record IDS filed on 7/20/2017) in view of Kohn et al.,  (WO 2014/043131; of record IDS filed on 7/20/2017; Citations are from the National Stage U.S. US Pub 2015/0224209.  The National Stage is deemed an English language translation of the PCT) and Allen et al (US Pub 2012/0039932; of record IDS filed on 7/20/2017) as applied to claim 9 above, and further in view of Huebers et al., (Physiol. Rev. 67, 520–582 (1987) and Li et al (2010; Nature Medicine. pp. 177-183) for the reasons already of record as stated at pages 15-16 of the office action filed on 5/29/2018 and the reasons set forth in the paragraph above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-13, 17 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 9 is indefinite in the recitation of “a Woodchuck Post-Regulatory Element (WPRE) configured such that the WPRE does not integrate into a target genome” as it is unclear as to “the configuration” or configurations that are intended as being encompassed by the noted phrase. The phrase “WPRE configured such that the WPRE does not integrate into a target genome”, is not defined in the specification or the claims.  Although it is acknowledged in the specification some locations are considered by applicant to be "non-integrating” (¶ [0037] of the published application), these are merely exemplary and non-limiting. The metes and bounds of the claims are unclear particularly since configurations that prevent  WPRE integration would vary depending on whether WPRE is located within the integration domains of the lentiviral vector, e.g, 5’ LTR and 3’ LTR, a nonfunctional integrase, e.g, preventing integration of the provirus, and others. As such the metes and bounds of the claim are indefinite. It is recommended that applicant clarify the intended meaning of the noted phrase. 
Claims 10-13, 17 and 31-32 are indefinite insofar as they depend from claim 9.



Conclusion
Claims 9-13 and 31-32 are rejected.
Claims 17 and 23-30 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/Primary Examiner, Art Unit 1633